DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2020 and 12/03/2020 was filed and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the memory being configured to store” in claim 8, “the processor being configured to execute” in claim 8. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mundy et al (US 2003/0095692) in view of Chefd'hotel et al (US 2017/0169567).
Claim 1:
Mundy et al (US 2003/0095692) teaches the following subject matter:
An object recognition method, applied to an electronic device having a processor and memory storing a plurality of operations to be executed by the processor (0021 and figure 1 teaches use of processor 120 ad memory), the method (Abstract teach method for processing medical images for use in the detection and diagnosis of disease comprises classifying regions of interest within the medical images based on a hierarchy of anatomical models and signal models of signal information of an image acquisition device used to acquire the medical images. The anatomical models are derived to be representative of anatomical information indicative of a given disease. A computer-aided system for use in the diagnosis and detection of disease comprises an image acquisition device for acquiring a plurality of image data sets and a processor adapted to process the image data sets. The processor is adapted to classify selected tissue types within the image data sets based on a hierarchy of signal and anatomical models and the processor is further adapted to differentiate anatomical context of the classified tissue types for use in the diagnosis and detection of disease) comprising: 
pre-processing a target image (figure 2 and lung region 220 (target view as pre-processing)), to obtain a pre-processed image (figure 1 image data 240 teaches image data direct from image device 110 thus view as pre-processed), the pre-processed image comprising three-dimensional image information of a target region of a to-be-detected object (0023 teach data set to be three-dimensional voxel, where 0024 detail the image data set of an anatomical context such as the lung nodules); 
processing the pre-processed image by using a target data model (0054-0060 teaches figure 4 to method of figure 2 the use of hierarchy of model of the model data, geometric data, anatomical model such as the lung region in step 220 (figure 1), view as target data model, target like the lung), 
to obtain a target probability, the target probability being used for representing a probability that an abnormality appears in a target object in the target region of the to-be-detected object (0069-0074, where 0069 teaches determine of lung cancer nodules (abnormality of the target) using probabilities taught in 0071 and Table 1), and 
each of the plurality of sets of data comprising three-dimensional image information of a target region of a sample object and indication information corresponding to the three-dimensional image information, the indication information being used for indicating whether an abnormality appears in the target object in the target region of the sample object (Abstract teach representative of anatomical information indicative of a given diseases (abnormality) of the target (lung); 0088 teaches image data set of representative of the diseases; 0023 taches voxel of the data set, where voxel is three-dimensional), and 
the three-dimensional image information of the target region of the sample object being at least used for representing the target object in the target region of the sample object (0027 and figure 2 teaches three-dimensional CT data set for lung (target region of the sample object)); and 
determining a recognition result of the target region of the to-be-detected object according to the target probability, the recognition result being used for indicating a probability that an abnormality appears in the target region of the to-be-detected object (0007 teach identifying suspicious lesion produce a positive affirmation of the nodule; 0026 further detail the identified (recognition) in the anatomical structures (regions) to be suspicious for lung disease/nodule (target and its abnormality). Further use of Bayes for increasing complexity to characterize anatomical tissue).  

Mundy et al teaches convolution (0063-0065 teaches use of convolution operators/kernels to identify potential regions. The ability to identify mean it is trained already) all the subject matter above, but not the following which is taught by Chefd'hotel et al (US 2017/0169567):
the target data model being obtained by training a convolutional neural network by using a plurality of sets of data (claim 22 teach  training a convolutional neural network (CNN) with a training image data set comprising at least one training image and at least one label corresponding to a biological structure; and generating a convolutional neural network model based on the training; wherein the convolutional neural network model is applied to at least a portion of a test image to determine a probability that the biological structure exists within the test image). 	
Mundy et al and Chefd'hotel et al are both in the field of image analysis, especially with use of computer-aid, such as convolutional neural network/kernel, with image data set for training for a model such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Mundy et al with the addition of convolutional neural network of  Chefd'hotel et al with trained CNN algorithm contains the biological information of the markers and combinations resulting in better detection as disclosed by Chefd'hotel et al in 0080. 

Claim 2: 
Mundy et al teach: 
The method according to claim 1, wherein the processing the pre-processed image by using a target data model, to obtain a target probability that an abnormality appears in a target object in the target region of the to-be-detected object comprises: 
processing the pre-processed image by using the target data model, to obtain the target object in the target region of the to-be-detected object (0054-0060 teaches figure 4 to method of figure 2 the use of hierarchy of model of the model data, geometric data, anatomical model such as the lung region in step 220 (figure 1), view as target data model, target like the lung; 0069-0074, where 0069 teaches determine of lung cancer nodules (abnormality of the target) using probabilities taught in 0071 and Table 1); 
determining a target feature in the pre-processed image, the target feature being used for representing a target space range centered on the target object in the target region of the to-be-detected object (0026 teaches define lung region (target space range) with low level feature (target feature) in the group region of the anatomical structure (lung); 0084-0086 teaches features with mathematical approximation (calculating)); and 
calculating the target probability by using the target feature (0026 teaches step to present the anatomical context/feature with a decision process (calculating) with comparisons such as Bayes factor comparison; 0048-0086 teaches mathematical approximation).  

Claim 6: 
Mundy et al further teach:
The method according to claim 1, wherein the determining a recognition result of the target region of the to-be-detected object according to the target probability comprises: 
selecting target probabilities that the abnormality appears in a target quantity of target objects (0069-0074, where 0069 teaches determine of lung cancer nodules (abnormality of the target) using probabilities taught in 0071 and Table 1); and 
determining the recognition result of the target region of the to-be-detected object according to a Bayes's rule by using the selected target probabilities (0026, 0027-0028 teaches the use of Bayes factor for decision processing; 0069-0070; 0079-0084 teaches Bayes factor (rules) apply to model of probabilities).  

Claim 7:
Mundy et al further teach:
The method according to claim 1, wherein after the determining the recognition result of the target object, the method further comprises: 
transmitting the recognition result to a target device (0022-0023 teaches transmit information include image 2D/3D , text message, diagnosis, detection information to interface with display (target device)).

Claim 8: 
An electronic device, comprising a processor and a memory (figure 1 teach processor and memory carry out the following: Abstract teach processing medical images for use in the detection and diagnosis of disease comprises classifying regions of interest within the medical images based on a hierarchy of anatomical models and signal models of signal information of an image acquisition device used to acquire the medical images. The anatomical models are derived to be representative of anatomical information indicative of a given disease. A computer-aided system for use in the diagnosis and detection of disease comprises an image acquisition device for acquiring a plurality of image data sets and a processor adapted to process the image data sets. The processor is adapted to classify selected tissue types within the image data sets based on a hierarchy of signal and anatomical models and the processor is further adapted to differentiate anatomical context of the classified tissue types for use in the diagnosis and detection of disease): 
the memory being configured to store a plurality of programs (figure 1 teach processor and memory); and 
the processor being configured to execute the programs stored in the memory, to perform a plurality of operations (figure 1 teach processor and memory) including: 
pre-processing a target image (figure 2 and lung region 220 (target view as pre-processing)), to obtain a pre-processed image (figure 1 image data 240 teaches image data direct from image device 110 thus view as pre-processed), the pre-processed image comprising three-dimensional image information of a target region of a to-be-detected object (0023 teach data set to be three-dimensional voxel, where 0024 detail the image data set of an anatomical context such as the lung nodules); 
processing the pre-processed image by using a target data model (0054-0060 teaches figure 4 to method of figure 2 the use of hierarchy of model of the model data, geometric data, anatomical model such as the lung region in step 220 (figure 1), view as target data model, target like the lung), 
to obtain a target probability, the target probability being used for representing a probability that an abnormality appears in a target object in the target region of the to-be-detected object (0069-0074, where 0069 teaches determine of lung cancer nodules (abnormality of the target) using probabilities taught in 0071 and Table 1), and 
each of the plurality of sets of data comprising three-dimensional image information of a target region of a sample object and indication information corresponding to the three-dimensional image information, the indication information being used for indicating whether an abnormality appears in the target object in the target region of the sample object (Abstract teach representative of anatomical information indicative of a given diseases (abnormality) of the target (lung); 0088 teaches image data set of representative of the diseases; 0023 taches voxel of the data set, where voxel is three-dimensional), and 
the three-dimensional image information of the target region of the sample object being at least used for representing the target object in the target region of the sample object (0027 and figure 2 teaches three-dimensional CT data set for lung (target region of the sample object)); and 
determining a recognition result of the target region of the to-be-detected object according to the target probability, the recognition result being used for indicating a probability that an abnormality appears in the target region of the to-be-detected object (0007 teach identifying suspicious lesion produce a positive affirmation of the nodule; 0026 further detail the identified (recognition) in the anatomical structures (regions) to be suspicious for lung disease/nodule (target and its abnormality). Further use of Bayes for increasing complexity to characterize anatomical tissue).  

Mundy et al teaches convolution (0063-0065 teaches use of convolution operators/kernels to identify potential regions. The ability to identify mean it is trained already) all the subject matter above, but not the following which is taught by Chefd'hotel et al (US 2017/0169567):
the target data model being obtained by training a convolutional neural network by using a plurality of sets of data (claim 22 teach  training a convolutional neural network (CNN) with a training image data set comprising at least one training image and at least one label corresponding to a biological structure; and generating a convolutional neural network model based on the training; wherein the convolutional neural network model is applied to at least a portion of a test image to determine a probability that the biological structure exists within the test image). 	
Mundy et al and Chefd'hotel et al are both in the field of image analysis, especially with use of computer-aid, such as convolutional neural network/kernel, with image data set for training for a model such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Mundy et al with the addition of convolutional neural network of Chefd’hotel et al with trained CNN algorithm contains the biological information of the markers and combinations resulting in better detection as disclosed by Chefd'hotel et al in 0080. 

Claim 9:
Mundy et al further teach:
The electronic device according to claim 8, wherein the processing the pre-processed image by using a target data model, to obtain a target probability that an abnormality appears in a target object in the target region of the to-be-detected object comprises: 
processing the pre-processed image by using the target data model, to obtain the target object in the target region of the to-be-detected object (0054-0060 teaches figure 4 to method of figure 2 the use of hierarchy of model of the model data, geometric data, anatomical model such as the lung region in step 220 (figure 1), view as target data model, target like the lung; 0069-0074, where 0069 teaches determine of lung cancer nodules (abnormality of the target) using probabilities taught in 0071 and Table 1); 
determining a target feature in the pre-processed image, the target feature being used for representing a target space range centered on the target object in the target region of the to-be-detected object (0026 teaches define lung region (target space range) with low level feature (target feature) in the group region of the anatomical structure (lung); 0084-0086 teaches features with mathematical approximation (calculating)); and 
calculating the target probability by using the target feature (0026 teaches step to present the anatomical context/feature with a decision process (calculating) with comparisons such as Bayes factor comparison; 0048-0086 teaches mathematical approximation).  

Claim 13:
Mundy et al further teach:
The electronic device according to claim 8, wherein the determining a recognition result of the target region of the to-be-detected object according to the target probability comprises: 
selecting target probabilities that the abnormality appears in a target quantity of target objects (0069-0074, where 0069 teaches determine of lung cancer nodules (abnormality of the target) using probabilities taught in 0071 and Table 1); and 
determining the recognition result of the target region of the to-be-detected object according to a Bayes's rule by using the selected target probabilities (0026, 0027-0028 teaches the use of Bayes factor for decision processing; 0069-0070; 0079-0084 teaches Bayes factor (rules) apply to model of probabilities).  


Claim 14:
Mundy et al further teach:
The electronic device according to claim 8, wherein the plurality of operations further comprise: after determining the recognition result of the target object, 
transmitting the recognition result to a target device (0022-0023 teaches transmit information include image 2D/3D , text message, diagnosis, detection information to interface with display (target device)).

Claim 15:
Mundy et al (US 2003/0095692) teaches the following subject matter:
A non-transitory computer-readable storage medium (0021 and figure 1 teaches memory (non-transitory)), storing a plurality of computer programs, the computer programs, when executed by an electronic device having a processor (0021 and figure 1 teaches processor and memory), causing the processor to perform a plurality of operations including: 
pre-processing a target image (figure 2 and lung region 220 (target view as pre-processing)), to obtain a pre-processed image (figure 1 image data 240 teaches image data direct from image device 110 thus view as pre-processed), the pre-processed image comprising three-dimensional image information of a target region of a to-be-detected object (0023 teach data set to be three-dimensional voxel, where 0024 detail the image data set of an anatomical context such as the lung nodules); 
processing the pre-processed image by using a target data model (0054-0060 teaches figure 4 to method of figure 2 the use of hierarchy of model of the model data, geometric data, anatomical model such as the lung region in step 220 (figure 1), view as target data model, target like the lung), 
to obtain a target probability, the target probability being used for representing a probability that an abnormality appears in a target object in the target region of the to-be-detected object (0069-0074, where 0069 teaches determine of lung cancer nodules (abnormality of the target) using probabilities taught in 0071 and Table 1), and 
each of the plurality of sets of data comprising three-dimensional image information of a target region of a sample object and indication information corresponding to the three-dimensional image information, the indication information being used for indicating whether an abnormality appears in the target object in the target region of the sample object (Abstract teach representative of anatomical information indicative of a given diseases (abnormality) of the target (lung); 0088 teaches image data set of representative of the diseases; 0023 taches voxel of the data set, where voxel is three-dimensional), and 
the three-dimensional image information of the target region of the sample object being at least used for representing the target object in the target region of the sample object (0027 and figure 2 teaches three-dimensional CT data set for lung (target region of the sample object)); and 
determining a recognition result of the target region of the to-be-detected object according to the target probability, the recognition result being used for indicating a probability that an abnormality appears in the target region of the to-be-detected object (0007 teach identifying suspicious lesion produce a positive affirmation of the nodule; 0026 further detail the identified (recognition) in the anatomical structures (regions) to be suspicious for lung disease/nodule (target and its abnormality). Further use of Bayes for increasing complexity to characterize anatomical tissue).  

Mundy et al teaches convolution (0063-0065 teaches use of convolution operators/kernels to identify potential regions. The ability to identify mean it is trained already) all the subject matter above, but not the following which is taught by Chefd'hotel et al (US 2017/0169567):
the target data model being obtained by training a convolutional neural network by using a plurality of sets of data (claim 22 teach  training a convolutional neural network (CNN) with a training image data set comprising at least one training image and at least one label corresponding to a biological structure; and generating a convolutional neural network model based on the training; wherein the convolutional neural network model is applied to at least a portion of a test image to determine a probability that the biological structure exists within the test image). 	
Mundy et al and Chefd'hotel et al are both in the field of image analysis, especially with use of computer-aid, such as convolutional neural network/kernel, with image data set for training for a model such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Mundy et al with the addition of convolutional neural network of  Chefd'hotel et al with trained CNN algorithm contains the biological information of the markers and combinations resulting in better detection as disclosed by Chefd'hotel et al in 0080. 

Claim 16:
Mundy et al teaches:
The non-transitory computer-readable storage medium according to claim 15, wherein 
the processing the pre-processed image by using the target data model, to obtain the target object in the target region of the to-be-detected object (0054-0060 teaches figure 4 to method of figure 2 the use of hierarchy of model of the model data, geometric data, anatomical model such as the lung region in step 220 (figure 1), view as target data model, target like the lung; 0069-0074, where 0069 teaches determine of lung cancer nodules (abnormality of the target) using probabilities taught in 0071 and Table 1); 
determining a target feature in the pre-processed image, the target feature being used for representing a target space range centered on the target object in the target region of the to-be-detected object (0026 teaches define lung region (target space range) with low level feature (target feature) in the group region of the anatomical structure (lung); 0084-0086 teaches features with mathematical approximation (calculating)); and 
calculating the target probability by using the target feature (0026 teaches step to present the anatomical context/feature with a decision process (calculating) with comparisons such as Bayes factor comparison; 0048-0086 teaches mathematical approximation).  

Claim 19:
Mundy et al teaches:
The non-transitory computer-readable storage medium according to claim 15, wherein the determining a recognition result of the target region of the to-be-detected object according to the target probability comprises: 
selecting target probabilities that the abnormality appears in a target quantity of target objects (0069-0074, where 0069 teaches determine of lung cancer nodules (abnormality of the target) using probabilities taught in 0071 and Table 1); and 
determining the recognition result of the target region of the to-be-detected object according to a Bayes's rule by using the selected target probabilities (0026, 0027-0028 teaches the use of Bayes factor for decision processing; 0069-0070; 0079-0084 teaches Bayes factor (rules) apply to model of probabilities).  

Claim 20: 
Mundy et al teaches:
The non-transitory computer-readable storage medium according to claim 15, wherein the plurality of operations further comprise: 031384-5992-US33after determining the recognition result of the target object, 
transmitting the recognition result to a target device (0022-0023 teaches transmit information include image 2D/3D , text message, diagnosis, detection information to interface with display (target device)).

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mundy et al (US 2003/0095692) in view of Chefd'hotel et al (US 2017/0169567) as applied to claim 1, 8, 15 above, and further in view of Turaga et al (US 2006/0256867).
Claim 4:
Mundy et al (above teaches image in voxel, target image and pre-processed image) and Chefd'hotel et al teaches all the subject matter above, but not the following which is taught by Turaga et al:
The method according to claim 1, wherein the pre-processing a target image, to obtain a pre-processed image comprises: 
performing contour detection on the target image, and extracting the target region of the to-be-detected object from the target image according to the contour detection, to obtain an extracted image (0044 teaches detection of edge subject by decomposed signal in band- pass filtering); 
interpolating each image in the extracted image into a specified space size, to obtain an interpolated image (0044 teaches normalizing to a threshold (specified space size)); and 
normalizing an intensity of each image in the interpolated image into a target value, to obtain the pre-processed image (0044 teaches interpolation in region with texture for ROI (region of interest) where threshold is target value).  
Mundy et al and Chefd'hotel et al and Turaga et al are all in the field of image analysis, especially in identification of ROI human anatomcy such as the face (application of anatomy would also means all part of the body), such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Mundy et al and Chefd'hotel et al combine teaching to include the process of contour/edge detection, interpolation and normalizing of intensity of Turaga et al for ROI in an image such would limiting the mismatch error with in the ROI as disclosed by Turaga et al in 0043. 

Claim 11:
Mundy et al (above teaches image in voxel, target image and pre-processed image) and Chefd'hotel et al teaches all the subject matter above, but not the following which is taught by Turaga et al:
The electronic device according to claim 8, wherein the pre-processing a target image, to obtain a pre-processed image comprises: 
performing contour detection on the target image, and extracting the target region of the to-be-detected object from the target image according to the contour detection, to obtain an extracted image (0044 teaches detection of edge subject by decomposed signal in band- pass filtering); 
interpolating each image in the extracted image into a specified space size, to obtain an interpolated image (0044 teaches normalizing to a threshold (specified space size)); and 
normalizing an intensity of each image in the interpolated image into a target value, to obtain the pre-processed image (0044 teaches interpolation in region with texture for ROI (region of interest) where threshold is target value).  
Mundy et al and Chefd'hotel et al and Turaga et al are all in the field of image analysis, especially in identification of ROI human anatomcy such as the face (application of anatomy would also means all part of the body), such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Mundy et al and Chefd'hotel et al combine teaching to include the process of contour/edge detection, interpolation and normalizing of intensity of Turaga et al for ROI in an image such would limiting the mismatch error with in the ROI as disclosed by Turaga et al in 0043. 

Claim 17: 
The non-transitory computer-readable storage medium according to claim 15, wherein the pre-processing a target image, to obtain a pre-processed image comprises: 
performing contour detection on the target image, and extracting the target region of the to-be-detected object from the target image according to the contour detection, to obtain an extracted image (0044 teaches detection of edge subject by decomposed signal in band- pass filtering); 
interpolating each image in the extracted image into a specified space size, to obtain an interpolated image (0044 teaches normalizing to a threshold (specified space size)); and 
normalizing an intensity of each image in the interpolated image into a target value, to obtain the pre-processed image (0044 teaches interpolation in region with texture for ROI (region of interest) where threshold is target value).  
Mundy et al and Chefd'hotel et al and Turaga et al are all in the field of image analysis, especially in identification of ROI human anatomcy such as the face (application of anatomy would also means all part of the body), such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Mundy et al and Chefd'hotel et al combine teaching to include the process of contour/edge detection, interpolation and normalizing of intensity of Turaga et al for ROI in an image such would limiting the mismatch error with in the ROI as disclosed by Turaga et al in 0043. 

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mundy et al (US 2003/0095692) in view of Chefd'hotel et al (US 2017/0169567) as applied to claim 1, 8, 15 above, and further in view of Socher et al (US 2017/0046616).
Claim 5: 
The method according to claim 1, wherein before the pre-processing a target image, to obtain a pre-processed image, the method further comprises: 
Mundy et al (above teaches plurality of data set, target model) and Chefd'hotel et al (above teaches convolutional neural network and plurality of data set) teaches all the subject matter above, but not the following which is taught by Socher et al:
the convolutional neural network that is based on structures of an encoder and a decoder (0026 teaches where 3D CNN with encoding and decoding of the 3D images).
Mundy et al and Chefd'hotel et al and Socher et al are all in the field of image analysis, especially in object recognition of abnormal subject such as lung (Socher et al – 0040-0043) such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Mundy et al and Chefd'hotel et al combine teaching to include a CNN with encoding and decoding would reduce in construction error as disclosed by Socher et al in 0026. 

Claim 12: 
The electronic device according to claim 8, wherein the plurality of operations further comprise: before pre-processing a target image, to obtain a pre-processed image: 
Mundy et al (above teaches plurality of data set, target model) and Chefd'hotel et al (above teaches convolutional neural network and plurality of data set) teaches all the subject matter above, but not the following which is taught by Socher et al:
the convolutional neural network that is based on structures of an encoder and a decoder (0026 teaches where 3D CNN with encoding and decoding of the 3D images).
Mundy et al and Chefd'hotel et al and Socher et al are all in the field of image analysis, especially in object recognition of abnormal subject such as lung (Socher et al – 0040-0043) such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Mundy et al and Chefd'hotel et al combine teaching to include a CNN with encoding and decoding would reduce in construction error as disclosed by Socher et al in 0026. 

Claim 18:
The non-transitory computer-readable storage medium according to claim 15, wherein the plurality of operations further comprise: before pre-processing a target image, to obtain a pre-processed image: Mundy et al (above teaches plurality of data set, target model) and Chefd'hotel et al (above teaches convolutional neural network and plurality of data set) teaches all the subject matter above, but not the following which is taught by Socher et al:
the convolutional neural network that is based on structures of an encoder and a decoder (0026 teaches where 3D CNN with encoding and decoding of the 3D images).
Mundy et al and Chefd'hotel et al and Socher et al are all in the field of image analysis, especially in object recognition of abnormal subject such as lung (Socher et al – 0040-0043) such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Mundy et al and Chefd'hotel et al combine teaching to include a CNN with encoding and decoding would reduce in construction error as disclosed by Socher et al in 0026. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. At the time the examination unable to find the combine teaching regarding the use of first residual block, pooling layers, extracting a high-level semantic feature processing with second residual block, used of deconvolution layer in the target data model to recover the resolution feature for parsing, identifying the target according to the resolution feature. 
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. At the time the examination unable to find the combine teaching regarding the use of first residual block, pooling layers, extracting a high-level semantic feature processing with second residual block, used of deconvolution layer in the target data model to recover the resolution feature for parsing, identifying the target according to the resolution feature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beaumont et al (US 9,092,691) teaches System For Computing Quantitative Biomarkers Of Texture Features In Tomographic Images – Abstract: An image processing apparatus for computing a quantitative imaging biomarker (QIB) of disease severity from variations in texture-based features in a tomographic image, the apparatus including a first preprocessing module for normalizing the intensities in the tomographic image; a second identification module for identifying at least one organ of interest in the tomographic image; a third ROI selection module for identifying and selecting a plurality of target ROIs and reference ROIs representative respectively of abnormal and normal pathology in the organ(s) of interest; a fourth ROI assessment module for extracting a plurality of texture-based feature signatures from the target ROIs and the reference ROIs, wherein the feature signatures are generated from distributions of statistical attributes extracted from each ROI; a fifth biomarker assessment module for computing the distance between the target ROI signatures and the reference ROI signatures, wherein the biomarker of disease severity is a function of the distances between the target ROI signatures and the reference ROI signatures.
KIM et al (US 2018/0144209) teach OBJECT RECOGNITION METHOD AND APPARATUS BASED ON WEAKLY SUPERVISED LEARNING – Abstract: Provided are an object recognition method and apparatus which determine an object of interest included in a recognition target image using a trained machine learning model and determine an area in which the object of interest is located in the recognition target image. The object recognition method based on weakly supervised learning, performed by an object recognition apparatus, includes extracting a plurality of feature maps from a training target image given classification results of objects of interest, generating an activation map for each of the objects of interest by accumulating the feature maps, calculating a representative value of each of the objects of interest by aggregating activation values included in a corresponding activation map, determining an error by comparing classification results determined using the representative value of each of the objects of interest with the given classification results and updating a CNN-based object recognition model by back-propagating the error.
Madabhushi et al (US 10,004,471) teach Decision Support For Disease Characterization And Treatment Response With Disease And Peri-disease Radiomics – Abstract: Methods, apparatus, and other embodiments associated with classifying a region of tissue using textural analysis are described. One example apparatus includes an image acquisition logic that acquires an image of a region of tissue demonstrating cancerous pathology, a delineation logic that distinguishes nodule tissue within the image from the background of the image, a perinodular zone logic that defines a perinodular zone based on the nodule, a feature extraction logic that extracts a set of features from the image, a probability logic that computes a probability that the nodule is benign or that the nodule will respond to a treatment, and a classification logic that classifies the nodule tissue based, at least in part, on the set of features or the probability. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656